Title: To George Washington from William Powell, 23 February 1793
From: Powell, William
To: Washington, George



Sir
Philadelphia Febry 23rd 1793

I beg leave to apologize for thus Introducing myself to your Notice.
Having solicited the appointment to the Surveyors Office in the District, of New Haven, in the State of Connecticut, lately vacated by the resignation of Hezek. Rogers Esqr. and having faithfully performed the Duties of it for upwards of two Years, I have to lament the production of those further honorable testimonials, I had obtained in my favor from New Haven, too late for their use, I now beg leave to present them to you, to evince, my application for that Office had a respectable support, from men of the first abilities & of bussiness in that City—and as my duty leads me shall endeavour to deserve that confidence. I am with the highest esteem and Respect Sir Your most humble and obedient Servant

Wm Powell

